ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
FedQuest Solutions, Inc.                        ) ASBCA No. 62824
                                                )
Under Contract No. W912HP-17-F-6001             )

APPEARANCE FOR THE APPELLANT:                      Seth A. Robbins, Esq.
                                                    Robbins Law Group, PLLC
                                                    Arlington, VA

APPEARANCE FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney

                                ORDER OF DISMISSAL

       Appellant notified the Board by letter dated March 16, 2021, that the Contracting
Officer had rescinded the contracting officer’s final decision (COFD). Absent bad faith,
rescission of the COFD leaves no claims for us to adjudicate, mooting the appeal.
Combat Support Assocs., ASBCA No. 58945, 16-1 BCA ¶ 36,288 at 176,974.

       By Order dated March 19, 2021, the Board informed the parties that it intended to
dismiss this appeal unless either party objected within 14 days of that Order. The Board
received no objection from either party.

       Accordingly, the appeal is dismissed as moot.

       Dated: April 13, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62824, Appeal of FedQuest
Solutions Inc., rendered in conformance with the Board’s Charter.

       Dated: April 13, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals